CORRECTED NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER’S AMENDMENT
Claim 14 has been amended as follows:
	On line 5, “,” has been amended to ---.--- 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1, 12 and 15.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record of Gaudreau Jr.  (US 4,728,150), Sichuan (CN 106975197 A), Vester (US 2019/0126122 A1), Miller (US 2018/0339185 A1), Caldwell (US 2009/0069161 A1), TSE (US 2020/0069066 A1) fails to teach or render obvious an exercise system in combination with all of the elements and structural and functional relationships as claimed and further including:

 “wherein the detachable platform module comprises an adjustable platform shelf configured for slidable extension between (i) a first shelf position nested entirely within the detachable platform module, and (ii) a second shelf position extending rearward from the rear portion of the base module” (claim 12)
“wherein the adjustable back module comprises a fixed coupling plate disposed at a bottommost surface of the adjustable back module, and wherein the seat plate comprises at least one seat mating groove configured to slidingly engage with a complementary module coupling runner extending from the fixed coupling plate facing the seat plate” (claim 15)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784